Citation Nr: 0809891	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  03-26 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
August 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which granted 
service connection for PTSD and assigned a 10 percent rating, 
effective May 31, 2002.  Then, in an August 2003 rating 
decision, the RO increased the rating for PTSD to 50 percent, 
effective May 31, 2002.  Thereafter, in August 2005, the 
Board remanded the claim and in a November 2005 rating 
decision, the RO granted an increased rating of 70 percent, 
effective May 31, 2002.  When the case was last before the 
Board in July 2006, it was again remanded for additional 
development.


FINDING OF FACT

The veteran's PTSD is not productive of total social and 
occupational impairment. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a June 2002 letter, which was issued prior 
to the decision on appeal, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate a claim for an service connection, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  An August 2005 letter provided examples of the 
types of evidence to submit to support the claim, and VA 
examinations addressed how the veteran's symptoms impact his 
social and occupational activities.  Finally, the July 2006 
letter advised the veteran of the types of evidence to 
submit, such as statements from his doctor, statements from 
other individuals describing their observations, or his own 
statement describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  See 
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  In addition, the letter advised the veteran of 
the type of evidence needed to establish a disability rating, 
including evidence addressing the impact of his condition on 
employment and the severity and duration of his symptoms, and 
of the evidence the needed to establish an effective date.  
Id.  The veteran was provided with the rating criteria to 
establish disability ratings for PTSD in the August 2003 
statement of the case.  The claim was last readjudicated in 
October 2007.  Id.

In any event, the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, No. 06-69 (U.S. Vet. App. Jan. 31, 
2008) (where a party appeals from an original assignment of a 
disability rating, the claim is classified as an original 
claim, rather than as one for an increased rating); see also 
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that 
initial appeals of a disability rating for a service-
connected disability fall under the category of "original 
claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran's representative at the 
RO argued in September 2003 that his treatment reports 
warrant a 70 to 100 percent rating, and in the June 2006 
letter he stated the criteria for the 100 percent rating, 
thus showing actual knowledge of the rating criteria.  
Moreover, the evidence obtained during the course of the 
appeal permitted the veteran's evaluation to be increased 
from the originally assigned 10 percent rating to 70 percent 
effective back to the date of claim.  There is no additional 
notice that should be provided and there is no indication 
that there is other evidence to obtain.  Moreover, as the 
Board concludes below that the preponderance of the evidence 
is against the claim, any question as to an effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999)

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 70 percent rating is warranted 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

One factor to be considered is the Global Assessment of 
Functioning (GAF) score which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  A GAF Score of 11 to 20 indicates that there is 
some danger of hurting oneself or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement), or an occasional failure to 
maintain minimal personal hygiene, or gross impairment in 
communication.  A GAF score of 21 to 30 indicates that 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acting grossly 
inappropriately, suicidal preoccupation), or an inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  A GAF Score of 31 to 40 indicates 
some impairment in reality testing or communication (e.g., 
speech at times illogical, obscure, or irrelevant), or where 
there is major impairment in several areas such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., few friends, 
unable to keep a job).  A GAF of 51 to 60 indicates moderate 
symptoms (e.g., flattened affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 
indicates some mild symptomatology (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
social functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2004).  Accordingly, GAF scores do not 
automatically equate to any particular percentage in the 
Rating Schedule.  Rather, they are but one factor to be 
considered in conjunction with all the other evidence of 
record.  

The veteran claims that he is entitled to a higher rating for 
his service-connected PTSD.  

According to VA mental health progress notes dated from May 
2002 through June 2003, the veteran has chronic, severe PTSD.  
On mental status examination, the veteran was consistently 
alert and oriented.  He was pleasant and cooperative and had 
good eye contact.  His affect was appropriate and full range.  
There was no disordered speech, thought process, or thought 
content.  There were no hallucinations.  Cognition was noted 
to be intact.  The veteran did not endorse homicidal or 
suicidal ideation, and insight and judgment were fair.  

A July 2003 VA mental health PTSD clinic note states that the 
veteran was functioning fairly well and was stable on his 
current medications.  However, he continued to endorse some 
sleep problems.  The veteran also continued to be employed.  
On examination, he was alert, oriented, and appropriately 
groomed and dressed.  He was pleasant, cooperative, and had 
good eye contact.  His affect was appropriate and full range.  
There was no disordered speech, thought process, or thought 
content.  There were no hallucinations and cognition was 
intact.  The veteran did not endorse homicidal or suicidal 
ideation.  His insight and judgment were noted to be fair.  

The July 2003 VA examination report notes that the veteran 
complained of visual and auditory hallucinations.  
Specifically, he reported that in February 2003 he was picked 
up by the police while in a delusional state at a hotel 
parking lot.  He said that he was taken to the hospital and 
treated on an acute emergency basis.  At the VA examination 
the veteran appeared appropriately dressed and groomed.  He 
maintained eye contact and was generally able to express 
himself in a relevant manner.  At times he had difficulty 
recalling information and seemed somewhat confused when he 
tried to relate information in an orderly sequence.  He was 
basically oriented as to date and time, but he was one day 
off with the current date.  He could recall the current U.S. 
President, but could not remember any predecessors.  He could 
repeat three words, but could recall only one after 
interference.  He could not spell the word "world" 
correctly.  He was unable to perform serial addition and 
subtraction problems and he was unable to interpret proverbs 
or similarities.  The examiner opined that the veteran's 
basic cognitive functioning appeared to be impaired.  The 
examiner stated that the veteran displayed impairment in 
reasoning, recall, attention, concentration, and judgment.  
On this point, the examiner opined that years of heavy drug 
abuse and alcohol abuse may have taken a toll on the 
veteran's neurological functioning.  The examiner suggested 
that a more comprehensive neuropsychiatric evaluation may be 
required to determine more completely the extent and nature 
of the veteran's impairment.  His GAF score was 35.  

Outpatient treatment records dated five days previously noted 
he was alert and oriented with appropriate hygiene.  He was 
pleasant and cooperative, with good eye contact.  His affect 
was appropriate and full.  There was no disordered speech, 
thought process or thought content, and no suicidal or 
homicidal ideation.  His cognition was intact and his insight 
and judgment were fair.  Subsequent treatment notes indicate 
there was no change in his mental status since the last 
visit, and that he was doing well in his scheduled work 
therapy.  In July 2003 he was noted to be working a full 8 
hour shift in his July 22 to 28 work therapy, and continued 
to do well in work therapy thereafter.  May 2004 treatment 
records noted good hygiene, normal speech and full affect.  
Subsequent records show similar findings.

According to the September 2005 VA examination report, the 
veteran displayed good grooming and hygiene.  His thoughts 
were well-organized and his thought process was goal 
directed.  He had no hallucinations or delusions, and no 
suicidal or homicidal ideation.  He was noted to have been 
coping with his active PTSD; however, it is significant to 
note that his PTSD was not disrupting job training.  The 
examiner pointed out that the veteran was consistently (for 
over a year) involved in vocational rehabilitation work 
adjustment, attended AA, participated in church activities 
many times a week, and had been married for five months.  He 
reported significant sleep problems, intrusive memories of 
Vietnam once or twice a day, hyperarousal, anger problems, 
and irritability without actual physical aggression.  During 
the examination the veteran had a flat, non-spontaneous, and 
dull affect.  He spoke slowly and softly and his energy level 
was listless.  His GAF score was 45, representing serious 
symptoms.  

VA progress notes from August 2005 and May 2006 note that the 
veteran is employed at a VA Medical Center.

The most recent progress notes from September 2006 indicate 
that the veteran had been experiencing an increase in PTSD 
symptoms after being off of his medication.  Mental status 
examination revealed that the veteran was casually dressed, 
neat, and well groomed.  His behavior was reserved, formal, 
and polite.  He had a mild decrease in eye contact.  Motor 
skills were normal.  His speech was slow, soft, and 
restricted in range of tone.  His mood was mildly depressed 
and his affect was constricted.  His thought process was 
logical, well-organized, and goal-directed.  His thought 
content was devoid of hallucinations, delusions, homicidal 
ideations, and suicidal ideations.  His concentration was 
good and his memory was intact.  His motivation was fair.  
The examiner noted that the veteran's insight and judgment 
were good in that he was aware of his own need to stay on 
medication and follow-up with his doctors.  GAF score was 50.

On review of the medical evidence, the Board is of the 
opinion that the veteran's PTSD is appropriately rated as no 
more than 70 percent disabling.  Overall, the veteran's PTSD 
is serious, and as mentioned above, he suffers significantly.  
However, he has never been found to have intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), persistent 
delusions or hallucinations, grossly inappropriate behavior, 
memory loss for names of close relatives or own name, or been 
determined to be a danger to himself or others; symptoms 
associated with a 100 percent rating.  Although the July 2003 
examination reports shows impairment in thought process or 
communication and a GAF score of 35, this appears to be an 
isolated incident, as no other medical evidence contains 
findings to such an extent, including treatment records dated 
within five days of that examination, and records a few weeks 
later fail to reflect any such difficulty.  In fact, the 
veteran was able to work full 8 hour shifts later that month.  
Furthermore, the VA examiner who conducted the July 2003 
examination stated that such impairment was likely related to 
years of drug abuse.  

As stated above, the veteran's PTSD disability picture is 
serious, and his current GAF scores of 45-50 reflect such 
impairment.  However, he is currently married and getting 
along well with his wife, he is currently employed, he 
attends church and other social functions (albeit with 
caution and reservation), and his overall social and 
occupational impairment throughout the period of this claim 
does not more nearly approximate the total impairment 
required for a 100 percent rating than the deficiencies in 
most areas contemplated by the assigned 70 percent rating.

In reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  





ORDER

Entitlement to an initial evaluation in excess of 70 percent 
for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


